

116 S1509 IS: Safe Routes Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1509IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Johnson (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to require the Secretary of Transportation to waive vehicle
			 weight limitations for certain
 logging vehicles, and for other purposes.1.Short titleThis Act may be cited as the Safe Routes Act of 2019.2.Vehicle weight exemption for certain logging vehiclesSection 127 of title 23, United States Code, is amended by adding at the end the following:(v)Certain logging vehicles(1)In generalThe Secretary shall waive, for a covered logging vehicle, the application of any vehicle weight limit established under this section.(2)Application of weight tolerancesThe waiver under this subsection shall only apply with respect to a State legal weight tolerance in effect on the date of enactment of this subsection.(3)Definition of covered logging vehicleIn this subsection, the term covered logging vehicle means a vehicle that—(A)is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood chips;(B)is traveling a distance of not more than 150 air miles on the Interstate System from the point of origin to a storage or processing facility; and(C)meets applicable State legal weight tolerances and vehicle configurations for transporting raw or unfinished forest products within the boundaries of each State in which the vehicle is operating..